Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1,26,27,30,99-101, drawn to compounds,compositions and uses of formula (I), classified in C07D 403/12 and others based on the nature of substituents thereon.
II. Claims 31 and 73, drawn to compounds,compositions of various solid state forms of compound 2, classified in C07B 2200/13.
III. Claims 78 and 96, drawn to compounds,compositions of various solid state forms of compound of compound 87, classified in C07B 220/13.
IV. Claims 102-104, drawn to compounds,compositions containing P,B and/or Si analogs of compounds within I-eg. azasilanes, azaboranes, azaphospholanes as described in the specification, classified in C07F various subclasses.
V. Claims 111,115 and 117, drawn to processes for making reactants C51, C52 and S12, classified in C07D 209/04. 
VI. Claim 120, drawn to a process for making final product 2, classified in C07D 403/12.
VII. Claims 122,126 and 128, drawn to processes for making reactants C99, C100 and C101, classified in C07D 209/04. 
VIII. Claim 131, drawn to a process for making final product 87, classified in C07D 403/12.

IX. Claim 133, drawn to a process for making C104, classified in C07C 51/087.
X. Claim 134, drawn to a 2nd process for making reactant C101, classified in C07D 209/04.
If Group I or IV is elected applicants must also elect a single species to which claim(s) may be limited should generic claims be found not allowable. If groups II or III are elected a single form must be selected for initial examination.

The inventions are independent or distinct, each from the other because:
Groups II and III are solely directed to specific stereoisomeric forms for 2 compounds within Group I in various solid forms which would raise separate issues of patentability . Art which may anticipate or render obvious compounds within I may not necessarily do the same for those covered in II and III. Compounds within IV pertain to compounds not included within I as the species described relate to a variety of modified pyrrolidones rings, namely azasilanes, azaboranes and/or aza phospholanes that are variously classified and not art-recognized equivalents.
Inventions I and VI/VIII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case more than one process exists within the scope of final products claimed as evident by just the limited processes covered in groups VI and VIII for making a small fraction of products claimed.

Inventions I and V,VII,IX and X are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions pertain to processes for making various specific reactants and thus would raise separate issues from each other and final products. Note  In re Ochiai 37 USPQ 2d 1127.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

		(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624